SUPPLEMENT TO THE CURRENTLY EFFECTIVE STATEMENT OF ADDITIONAL INFORMATION OF DWS LATIN AMERICA EQUITY FUND: Effective October 1, 2010, the following replacessimilar information relating to the fund under the “PART II: APPENDIX II-C — FEE RATES OF SERVICE PROVIDERS” section of the fund’s Statement of Additional Information: Fund Name Management Fee Rate DWS Latin America Equity Fund First $400 million 1.165% Next $400 million 1.065% Thereafter 0.965% Please Retain This Supplement for Future Reference September 30, 2010
